Citation Nr: 1737435	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an effective date earlier than July 29, 2009 for the grant of service connection for erectile dysfunction.

2.  Entitlement to an effective date earlier than July 29, 2009 for the grant of special monthly compensation (SMC) based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Navy from April 1958 to March 1961, as well as in the Army from June 1961 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted the Veteran's claim of entitlement to service connection for erectile dysfunction and assigned a noncompensable disability rating, effective July 29, 2009.  This decision also awarded SMC based on loss of use of a creative organ, effective July 29, 2009.  Jurisdiction has since been transferred to the Chicago, Illinois RO.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

With respect to the characterization of the appeal, a claim of entitlement to service connection for erectile dysfunction and entitlement to SMC are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (providing that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As the claims should be considered together, the Board has recharacterized the earlier effective date claim on appeal as now encompassing both matters as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In September 2007, the RO granted the Veteran's claim of entitlement to service connection for diabetes mellitus type II effective February 7, 2007; the Veteran did not disagree with the disability rating until December 2009.

2.  On July 29, 2009, VA received the Veteran's claim of entitlement to service connection for erectile dysfunction secondary to his diabetes mellitus type II.

3.  There was no pending claim prior to July 29, 2009, pursuant to which service connection for erectile dysfunction could have been awarded.

4.  The RO assigned SMC for loss of use of a creative organ effective from the date of service connection, July 29, 2009, which is also the date of receipt of his claim.

5.  Viewing the Veteran's July 2009 service connection claim in the light most favorable to the Veteran, the Board will interpret it as a claim of entitlement to an increased rating for his diabetes mellitus type II.


CONCLUSION OF LAW

1.  The criteria for an effective date of July 29, 2008, but no earlier, for the grant of service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.306, 3.400 (2016).

2.  The criteria for an effective date of July 29, 2008, but no earlier, for the award of SMC due to loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.350(a), 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Effective Date for SMC Prior to July 29, 2009

The Veteran seeks an earlier effective date for the award of SMC based on the loss of use of a creative organ.  Specifically, the Veteran contends that the effective date for the award of SMC should be earlier due to the fact that his erectile dysfunction is secondary to his diabetes mellitus.  Additionally, the Veteran also argues that the effective date should be earlier because medical findings of erectile dysfunction are shown in the record prior to July 29, 2009, and that the effective date for SMC should relate to the effective date for his service-connected diabetes mellitus.

Special monthly compensation is a statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  VA policy is to pay SMC for loss of use of a creative organ whenever a service-connected disability causes loss of erectile power.  However, it must initially be established that erectile dysfunction is a manifestation of a service-connected disability.

The effective date of an award of increased compensation may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date for the increase is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has over looked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

As noted above, the issue currently on appeal was initiated by the Veteran's disagreement with the RO's September 2010 rating decision, which granted service connection for erectile dysfunction and awarded SMC for loss of use of a creative organ.  The RO established an effective date of July 29, 2009, because such was the date of receipt of the Veteran's original claim for service connection for erectile dysfunction, claimed as secondary to his service-connected diabetes mellitus.

In a June 2017 statement, the Veteran's representative argued that an earlier effective date is warranted because "diabetic complications are a progression of [erectile dysfunction]."  The Veteran's representative argued that VA has a duty to sympathetically develop a Veteran's claim and, thus, VA should have considered erectile dysfunction when adjudicating the Veteran's service connection claim for diabetes mellitus.  Initially, the Board does not accept the Veteran's representative's argument that erectile dysfunction is part and parcel of a service connection claim for diabetes mellitus, as the etiology of erectile dysfunction must be established on an individual basis.  However, viewing the Veteran's July 2009 service connection claim for erectile dysfunction in the light most favorable to the Veteran, the Board will interpret it as a claim of entitlement to an increased rating for diabetes mellitus based on complications of diabetes mellitus.

38 C.F.R. § 4.119, Diagnostic Code 7913 provides for the separate evaluation of complications of diabetes, unless they are part of the criteria used to support a 100 percent evaluation.  While the rating schedule does not provide a diagnostic code for rating erectile dysfunction, as noted above, such impairment is compensated by SMC at the statutory rate for loss of use of a creative organ.  To this point, the Board notes that the Court has found the issue of entitlement to SMC to be part and parcel of an increased rating claim and does not require submission of a separate claim.  See Akles v. Derwinski, 1 Vet. App. 118 (1991). 

Here, it is factually ascertainable that an increase in disability had occurred within one year of the receipt of the Veteran's claim.  Specifically, the findings from the July 2010 VA Examination indicates that the worsening of the Veteran's erectile dysfunction in the past six years is more likely than not related to his diabetes mellitus.  As there is evidence identifying an increase in disability prior to the July 2009 claim, the effective date for the grant of service connection for erectile dysfunction, associated with diabetes mellitus, as well as the effective date for the grant of SMC, should be one year prior to the receipt of the July 2009 claim.

In reaching this determination, the Board has considered whether a sympathetic reading of the Veteran's February 2007 claim of entitlement to service connection for diabetes mellitus could encompass a claim of service connection for erectile dysfunction.  In this regard, the Veteran must describe the nature of the disability for which he was seeking benefits.  The Veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  "A [Veteran] may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).

The Board finds that the Veteran's February 2007 service connection claim for diabetes mellitus neither identified the disabled body parts, nor described symptoms of erectile dysfunction.  Brokowski, 21 Vet. App. at 86.  The evidence of record does not reflect that a service connection claim for erectile dysfunction was filed prior to July 29, 2009, and certainly not before February 7, 2007.  Moreover, the Board notes that the effective date of awards for service connection claims granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis.  See e.g., Ross v. Peake, 21 Vet. App. 528 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).  In light of the foregoing, the Board concludes that an earlier effective date of July 29, 2008, but no earlier, is warranted for the grant of service connection for erectile dysfunction, as well as the grant of SMC based on the loss of use of a creative organ.


ORDER

1.  Entitlement to an earlier effective date of July 29, 2008, but no earlier, for the grant of service connection for erectile dysfunction is granted.

2.  Entitlement to an earlier effective date of July 29, 2008, but no earlier, for the grant of SMC based on the loss of use of a creative organ is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


